DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-14, in the reply filed on 3 May 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3 May 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 21 December 2020 and 22 June 2021 were considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to independent claim 1, this claim sets forth a plating layer that comprises a black layer on the outermost surface thereof. The claim subsequently sets forth a weight ratio from the outermost surface of the Al-Mg-Si based plating layer. It is unclear if this outermost surface is the outermost surface that the black layer is deposited upon or if the black layer’s outermost surface is considered to be the outermost surface of the Al-Mg-Si based plating layer. 
In short, as currently presented, it is unclear if the black layer is considered to be part of the plating layer or if it is considered to be an additional layer. 
Dependent claims 2-14 depend from independent claim 1 and incorporate the limitations therein. Therefore, these dependent claims are rejected for the reasons set forth above in regards to independent claim 1. 
It is also noted that the dependent claims set forth properties directed to the black layer. It is unclear whether these would correspond to the claimed ratio of oxygen. For example, claim 5 sets forth that the black layer comprises 60 to 85 wt% of O, while independent claim has a weight ratio of 0.01 to 0.6 for a thickness from the outermost surface of the Al-Mg-Si-based plating layer. 

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication Number 2010/0028572 is directed to a corrosion-resistant member having a high acid resistance, plasma resistance, and hydrophilicity and a process for producing the corrosion-resistant member. (Abstract) The corrosion-resistant member may be a member contacting with a processing space in a vapor phase surface process apparatus (e.g., a chamber) for the surface process of a substrate by a vapor phase method such as a PVD, a CVD, or a dry etching. (Abstract) The corrosion-resistant member can be an Al-Mg-Si alloy. (¶14)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636. The examiner can normally be reached 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784